DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 8, it is unclear which component is 126 and which is 128 – both are referencing the same area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Applicant uses inconsistent terminology throughout the entire claim disclosure. For example, in claim 1 line 3, Applicant discloses “a latch arm” however later in claim 1, line 8, discloses “the arm” when it should be referred to as “the latch arm”.  Appropriate correction is required throughout entire claim disclosure.   
In claim 4, Applicant refers to “when the button is in an initial position” after already having discloses the button’s initial position in claim 2. Claim 4 should have stated “the initial position”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door" in line 3.  There is insufficient antecedent basis for this limitation in these claims.
Claim 1 recites “the latched receiver” in line 22. There is insufficient antecedent basis for this limitation. It is unclear if this is a different receiver or not. The latched receiver is interpreted to be the latch-hook receiver.  Furthermore, “the receiver” is disclosed in line 25 and it is unclear which of these two receivers is being referred to, however, based on the 
Claim 19 recites the limitation "the primary latch" in line 1-2 of claim 19.  There is insufficient antecedent basis for this limitation in these claims.
Claims 2-15 are rejected based upon their dependency on claim 1. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fier et al, US 5595409 (hereinafter referred to as Fier). 

Regarding claim 1, Fier discloses a sliding door latch system comprising: 
a safety-latch housing (400); 
a latch arm (450) located outside a
a first end (contains 454) pivotally connected to an interior (not labeled, fig. 14) of the housing and configured to rotate about a pivot axis (at 454, fig.10), 
an intermediate portion (middle portion, not labeled) extending out from the first end, and 
a second end (contains 455) including a latch hook (end of 450) that rotates with the arm about the pivot axis between a latched position (fig.17), a momentarily-released position (fig.15), and a held-in-release position (fig.14), 
a first actuator knob (220) operationally coupled with the arm, the first actuator knob configured to enable rotation of the hook about the pivot axis between the latched position, the momentarily-released position, and the held-in-release position; 
a rotational biaser (NOTE: This is not required to be a spring since the term bias, according to Merriam-Webster online, is defined as “bent, tendency,” therefore, the component only needs to influence movement; 460) coupled to the arm and configured to rotationally bias the hook toward the latched position; 
a latch-arm retainer (440) configured to retain the arm in the held-in-release position; 
a latch-arm release (488) configured to enable release of the arm from the held-in-release position to the latched position; and 
a fixed catch member (NOTE: There is no frame of reference given to how the catch member is fixed; 500) including a latch-hook receiver (550) configured to receive the hook in the latched position, wherein the latched receiver prevents translational movement of the arm and sliding movement of the door between a closed position (fig.17) and an open position (fig14), and a frame mount (516) configured for mounting the receiver to a fixed door frame (95) . (fig.2-17)

Regarding claim 2, Fier discloses the system of claim 1, wherein the release comprises a button (488) movable from an initial position (fig.14) to a depressed position (fig17) that releases the arm when the button is moved to the depressed position. (fig.2-17)

Regarding claim 7, Fier discloses the system of claim 1, further comprising a second actuator knob (key – not labeled, based on the definition of knob according to Merriam-Webster online as “small rounded ornament or handle”.) operationally coupled to the arm, and wherein the second actuator knob enables rotation of the hook about the pivot axis between the latched position, the momentarily-released position, and the held-in-release position; 
wherein the first actuator knob is located on an interior side (not labeled) of the door; and 
wherein the second actuator knob is located on an exterior side (not labeled) of the door. (fig.2-17)

Regarding claim 8, Fier discloses the system of claim 7, further comprising an outer housing plate (not labeled, see fig. 2, identical to 200) configured to support the second actuator knob adjacent the exterior side. (fig.2-17)

Regarding claim 9, Fier discloses the system of claim 8, further comprising a spindle shaft (454 itself) positioned coaxially with the pivot axis, the spindle shaft rotationally coupling the first actuator knob, the arm, and the second actuator knob. (fig.2-17)

Regarding claim 10, Fier discloses the system of claim 8, further comprising threaded fasteners (Fier discloses use of screws 201,202, which are considered threaded fasteners to mount plates of the housing – col.5 lines 13-25) joining the outer housing plate and the through the door. (fig.2-17)

Regarding claim 11, Fier discloses the system of claim 1, wherein the latch-hook receiver comprises a U-shaped bar (555+554 together create a U-shaped bar) projecting out from the frame mount (see fig22); 
the bar and the hook are aligned at the same height relative to the door (fig.14-15); and 
the hook comprises an arm-pivoting strike (U shape interior of hook – fig. 16-17) configured to pivot the arm to a position allowing the hook to pass over (no frame of reference given, the hook position in fig, 16-17 is considered to “pass over” the bar) the bar during sliding movement of the door between an open and closed position.

Regarding claim 15, Fier discloses the system of claim 1, wherein the release is located on an interior side of the door. (fig.2-17)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fier et al. US 5595409 (hereinafter referred to as Fier), as applied to claim 1 above, in view of Tsai US 20040245784 (hereinafter referred to as Tsai). 

Regarding claim 3, Fier teaches the system of claim 2, wherein the button comprises an spring (490) configured to bias the button toward the initial position. However, Fier does not teach an axial spring. Tsai teaches a system with a latch arm (6) wherein the button (20) comprises an axial spring (8) configured to bias the button to the initial position (fig2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the spring of Fier with the axial spring as taught by Tsai since they remain functionally equivalent regardless of the type of spring used (both springs bias the button to the initial position). 

Regarding claim 4, Fier (in view of Tsai) teaches the system of claim 3, wherein the retainer comprises a latch-arm retaining wall (Fier, surface 475) formed within the button, the wall retains (Fier, based on the definition of retains according to Merriam-Webster online as “ to keep in possession or use,” – the wall keeps the arm in use when the button is in the initial position by not engaging the other components) the arm in the held-in-release position when the button is in an initial position and the wall releases the arm from the held-in-release position when the button is depressed.

Regarding claim 5, Fier (in view of Tsai) teaches the system of claim 4, wherein the button comprises a guide surface (top surface of 470) configured to guide (via movement of component influencing the other) the arm to a retained engagement position (NOTE: engagement can occur via other .

Claims 12-13,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fier et al. US 5595409, as applied to claim 1 above, alone (hereinafter referred to as Fier). 

Regarding claim 12, Fier teaches the system of claim 1, further comprising threaded anchors (505) however, does not teach multiple anchors. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to multiply the amount of anchors used in order to further secure the frame mount since it has been held that the duplication of components is a design consideration within the skill of the art. MPEP 2144. 

Regarding claim 13, Fier teaches the system of claim 1, however, does not explicitly teach wherein the system is constructed from a material comprising any one or any combination of plastic, aluminum, or stainless steel. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the system of Fier to be made from a material comprising any one or any combination of plastic, aluminum or stainless steel in order to provide a more durable (steel) system since it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. MPEP 2144. 

Regarding claim 18, Fier teaches the sliding door latch system therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to teach a method of 
providing the system of claim 9; 
selecting a mounting position (not explicitly shown, obvious when mounting system) for mounting the system to the door; 
modifying the door to provide a passage (not explicitly shown, obvious for mounting the system) for the spindle shaft; and 
mounting the system to the door including mounting the fixed catch member to a fixed door frame. (see fig. 2-17)

Regarding claim 19, Fier is fully capable of teaching the method of claim 18, wherein the selecting step comprises selecting a position above a primary latch (not shown but this is intended placement/use of the system and Fier would remain functionally equivalent in this position). (fig.2-17)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fier et al. US 5595409 (hereinafter referred to as Fier) applied to claim 1 above, and further in view of Daugherty et al. US 4776619 (hereinafter referred to as Daugherty). 

Regarding claim 14, Fier teaches the system of claim 1, however does not teach wherein the rotational biaser comprises a torsion spring configured to engage the arm and the housing.
Daugherty teaches the system with a rotational biaser (38) comprises a torsion spring (see fig4) configured to engage the arm (30) and the housing (10). 
. 

Allowable Subject Matter
Claims 16-17 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding both claims 6 and 16, references of record do not teach the ramped plane configured to move the button toward the depressed position as the arm rotates from the latched position toward the held-in-release position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art is related to latch systems. 
Related but not relied upon art: US 2980458, US 3117811, US 2701156. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675